[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                           FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 05-16293                          November 29, 2006
                               ________________________                  THOMAS K. KAHN
                                                                               CLERK
                         D. C. Docket No. 04-03056-CV-BBM-1

EDUARDO DIAZ,

                                                            Plaintiff-Appellant,

                                             versus

DR. MARCUS MOSELEY, M.D.,
JOHN DOE #1,
JOHN DOE #2,

                                                            Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                   (November 29, 2006)

Before BIRCH and BLACK, Circuit Judges, and PRESNELL,* District Judge.

PER CURIAM:

       *
         Honorable Gregory A. Presnell, United States District Judge for the Middle District of
Florida, sitting by designation.
       Eduardo Diaz, proceeding pro se, filed this § 1983 suit alleging civil rights

violations by Defendant, Dr. Moseley, and other unidentified Defendants. He

appeals the district court’s (1) grant of summary judgment for Dr. Moseley,

(2) dismissal of the claim for failure to exhaust his administrative remedies,

(3) denial of his motion for appointment of counsel, and (4) denial of his motion to

compel discovery.1

       After hearing oral argument and reviewing the record developed by

Appellant proceeding pro se before the district court, we have determined the

record is not sufficiently developed to allow us to review the issues in this case.2

Where appellate review is “hampered because the record is ambiguous due to




       1
        This Court is aware that on October 30, 2006, the Supreme Court heard oral argument in
the cases of Jones v. Bock, No. 03-2576, 2005 WL 1400205 (6th Cir. Jun. 15, 2005), cert.
granted 126 S. Ct. 1462 (2006), argued Oct. 30, 2006, and Williams v. Overton, No. 03-2507
2005 WL 1513102, (6th Cir. Jun. 22, 2005), cert. granted 126 S. Ct. 1463 (2006), argued Oct.
30, 2006.
       2
        For example, we are not able to determine the factual basis for the exhaustion issues
from the current record on appeal.

                                                2
inadequate development of the critical facts,” we have held it proper to remand to

the district court. United States v. Robinson, 625 F.2d 1211, 1217 n.7 (11th Cir.

1980) (citations omitted).3

       VACATED AND REMANDED.




       3
        The Court appreciates the fine representation of appellate appointed counsel and hopes
he would consider accepting appointment to continue to represent Appellant in subsequent
proceedings.

                                               3